Citation Nr: 1441043	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1971 to September 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral (left and right ear) hearing loss and he is competent and credible to report the circumstances of his service and his attendant symptoms; moreover, he has sufficient hearing loss in each ear to be considered an actual ratable disability by VA standards.

2.  But his service treatment records (STRs), including especially the report of his military enlistment examination in Feburary 1971, show he had bilateral hearing loss even when entering service, so this pre-existing disability. 

3.  Also, the report of his May 2011 VA audiological examination indicates his bilateral hearing loss disability is not the result of and was not chronically aggravated by his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38 of the United States Code Annotated (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the U. S. Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the U. S. Court of Appeals for Veterans Claims (as noted by citations to Vet. App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision therefore focuses only on the most salient and relevant evidence, and on what the evidence shows or 

fails to show with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must then determine whether the evidence also is credible).  The third step of this inquiry requires the Board to weigh the probative value (competency and credibility) of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning that caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is inapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).

Laypersons also equally have been found incompetent to provide probative opinion in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue requiring expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Notify and Assist

VA has satisfied these duties under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).


VA's additional duty to assist under the VCAA includes helping claimants obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and VA and other Federal records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  And there is no suggestion of additional records needing to be obtained that are obtainable.  Consequently, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran had a VA compensation examination for the medical opinion that was deemed necessary to assist in deciding this claim.  When VA endeavors to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The VA compensation examination performed in this particular instance is adequate for rating purposes, as the examiner reviewed the claims file for the history of this claimed disability, examined the Veteran personally, and described the disability in sufficient detail to enable the Board to make a fully-informed decision regarding its etiology and purported relationship with the Veteran's military service.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the claimant has not specifically challenged its adequacy or thoroughness, or the competence of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Service Connection - In General

The Veteran alleges his hearing loss disability is the result of repeated exposure to excessively loud noise and consequent injury (i.e., acoustic trauma) during his active duty service from February 1971 to September 1972.  Although the records concerning his military service confirm he served in the Army as a light weapons infantryman, the preponderance of the evidence is against his claim in terms of attributing his hearing loss to his service, including to his duties and responsibilities in that capacity, either in the way of causation or aggravation, so his appeal of this claim must be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent and credible evidence (1) confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation ("nexus") between the disease or injury in service and the presently-claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit rather recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  So for disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Sensorineural hearing loss, however, as an organic disease of the nervous system, is one such chronic condition according to 38 C.F.R. § 3.309(a).  This type of hearing loss therefore also may be presumed to have been incurred in service if it initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after the Veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


Whether Service Connection for Bilateral Hearing Loss is Warranted

The Veteran has sufficient hearing loss in each ear, so bilaterally, to be considered an actual ratable disability according to VA standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385 (2013).  According to this governing VA regulation, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran had a VA compensation examination in May 2011 at the local VA Medical Center (VAMC) in San Juan.  The results of the audiogram were: 


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
15
20
20
70
75
Left
15
15
20
70
85

Therefore, since his auditory thresholds exceeded 40 decibels in both ears in at least one of the measured frequencies, in fact two (3,000 and 4,000 Hz), he has a ratable bilateral hearing loss disability for VA compensation purposes according to 38 C.F.R. § 3.385 (2013).  Indeed, the examiner diagnosed "severe" sensorineural hearing loss in the frequencies from 3000-4000 Hz.  Consequently, there certainly is no disputing the Veteran has this claimed disability.


Other records, including his DD Form 214 from service, also show he served in the United States Army and had a military occupational specialty (MOS) of light weapons infantryman.  He reports resultantly sustaining acoustic trauma in that capacity from using and being around various firearms such as M16, M50, and M60 rifles.  So, aside from having proven he has a ratable bilateral hearing loss disability, he also has established relevant injury during his service in the way of acoustic trauma since this type of injury is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  See also Duty MOS Noise Exposure Listing; VA Fast Letter 10-35 (September 2, 2010).

The determinative issue therefore is whether there is the required attribution of his bilateral hearing loss disability to that activity in service, either in the way of causation or, if he had pre-existing hearing loss, in the way of aggravation of it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or aggravated] in service.").

The records concerning his service indicate he had bilateral hearing loss even when entering the military in February 1971, so even before the noise exposure during his service.  And the records concerning his service are unremarkable for any complaints of his hearing difficulty worsening during or on account of his service, particularly when considering that his hearing acuity was tested both when entering and exiting service and showed similar levels of loss.


The Veteran entered service in February 1971 with the following hearing acuity: 


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
5
5
5
n/a
55
Left
5
5
5
n/a
56

Notably, there clearly was pre-existing hearing loss in the higher frequency of 4,000 Hz.  Normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If, as here, however, a pre-existing disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  And in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he (not VA) has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306; VAOPGCPREC 3-2003 (July 16, 2003); and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting disability will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).


Here, though, there is no competent and credible evidence demonstrating that any aggravation of the Veteran's preexisting hearing loss happened as a result of the noise trauma he experienced during his service.  To reiterate, his STRs show no complaints, treatments or diagnoses regarding hearing problems during his service.  And while the absence of any mention of any complaints in his STRs is not entirely dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the claimed aggravated hearing disability resulting from service and the current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  The first documented complaint in the file regarding hearing loss comes in the way of his May 2010 claim, almost four decades after his discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Furthermore, the audiogram results from the Veteran's military separation examination show his hearing loss had remained relatively unchanged when compared to the amount of loss he had even when beginning his service.  During that September 1972 exit examination, the findings were:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
11
0
0
n/a
27
Left
0
0
0
n/a
63

Finally, the May 2011 VA audiological examiner concluded that "that veteran's claimed hearing loss is not caused or aggravated by the acoustic trauma of having worked as an infantryman during his military service." The examiner based his opinion on the finding that "no decrease in hearing was present in the [Veteran's] separation exam," and the amount of time past since separation from service.  The examiner noted that the effects of noise exposure, or noise trauma, "such as the military type," may cause "permanent damage in the inner ear structures, resulting in irreversible hearing loss," such effects are observed either "gradually during a noise induced hearing loss; or immediately, in cases of noise trauma.  No retroactive noise effect occurs."   In other words, if the Veteran's hearing loss was in fact aggravated by in-service noise exposure, his aggravated condition would have manifested immediately during service, or at least have been detected at his separation exam, or shortly thereafter.  This was not the case.  The Veteran's separation audiogram exam noted comparable levels of hearing loss in both ears to that of the Veteran's enlistment examination, and no evidence of another hearing exam until that conducted by the VA examiner in May 2011.

Since his discharge from the Army, records show that the Veteran, because of his psychiatric disability (so unrelated disability), did not engage in any employment that could be cited as post-service noise exposure that may in turn cause increased risk of hearing loss.  However, the Board finds this fact alone to be unpersuasive.  As the May 2011 VA examiner points out, "hearing loss could progress as a result of many factors, like normal process of the condition, aging, medical conditions, head trauma, or ototoxicity."  No other medical evidence in the Veteran's claims folder speaks to the etiology or source of his bilateral hearing loss.  Although he is competent to report having sustained acoustic trauma during his service in the manner alleged, he is not also competent to render a probative (persuasive) opinion on a medical matter such as the time of inception or source or cause of his hearing loss, including in terms of whether his military service aggravated it, again, meaning chronically or permanently worsened it beyond its natural progression.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 
1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise);

The May 2011 VA examiner's unfavorable opinion is the most probative evidence addressing the presence of the Veteran's disorder and, in particular, whether the Veteran's service exacerbated it, because the opinion is clearly factually informed, medically based, and responsive to this inquiry.  The examiner provided a full and complete rationale for his opinion that was based on a review of the file and an actual examination of the Veteran, including the audiogram and a Maryland CNC speech discrimination test.  Most of the probative value of an opinion comes from its rationale or underlying reasoning, which the VA examiner provided as required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).


For reasons already discussed, this VA examiner reviewed the Veteran's medical history and determined that his hearing loss was not aggravated during or because of his military service.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As this May 2011 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, also most importantly contains the necessary explanatory rationale, the Board finds that it is entitled to the most probative weight regarding the critical issue of whether the Veteran's military service aggravated his pre-existing bilateral hearing loss.  The opinion is sufficient to satisfy the statutory requirements of providing an adequate statement of reasons and bases where the expert has fairly considered material evidence appearing to weigh against the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Because, for the reasons and bases discussed, the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable, in turn meaning this claim must be denied rather than granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER


This claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________

Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


